                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 1 of 15 Page ID #:1




                     1
                          PETER L. CARR, IV (#256104)
                          PCARR@THEPLCLAWGROUP.COM
                     2    NA’SHAUN L. NEAL (#284280)
                     3
                          NNEAL@THEPLCLAWGROUP.COM
                          PLC LAW GROUP, APC
                     4    3756 SANTA ROSALIA DR., SUITE 326
                     5    LOS ANGELES, CA 90008
                          TELEPHONE: (310) 400-5890
                     6
                          FACSIMILE: (310) 400-5895
                     7
                          ATTORNEYS FOR PLAINTIFF,
                     8
                          MATHIAS HANDRINOS
                     9

                     10                        UNITED STATES DISTRICT COURT
                     11                       CENTRAL DISTRICT OF CALIFORNIA
                     12
PLC LAW GROUP, APC




                          MATHIAS HANDRINOS,                            Case No.:
                     13

                     14                Plaintiff,                       COMPLAINT
                                 vs.                                    DEMAND FOR JURY TRIAL
                     15

                     16   CITY OF HUNTINGTON BEACH;
                          OFFICER PETER B. GLYNN
                     17
                          (#423037); OFFICER JOSEPH D.
                     18   KEARBY (#420010); OFFICER
                          JEREMY GRANNIS (#421158);
                     19
                          OFFICER SON D. LAM (#423026) and
                     20   DOES 1 through 10 inclusive,
                     21
                                       Defendants.
                     22

                     23
                                                              Introduction
                     24
                           1.    This case challenges the abuse of discretion, excessive force, and negligent
                     25
                            acts that deprived the Plaintiff, Mathias Handrinos, of his federal and state rights.
                     26
                            Without probable cause or reasonable suspicion to believe that Mr. Handrinos
                     27
                            was a danger to the public or any officer, Officer Peter B. Glynn (#423037);
                     28

                                                                    -1-
                                                                 COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 2 of 15 Page ID #:2




                     1      Officer Joseph D. Kearby (#420010); Officer Jeremy Grannis (#421158); Officer
                     2      Son D. Lam (#423026) and DOES 1 through 10 inclusive, of the Huntington
                     3      Beach Police Department brutally assaulted and falsely arrested Mr. Handrinos.
                     4      Plaintiff, Mathias Handrinos, complains of Defendants City of Huntington Beach,
                     5      Officer Peter B. Glynn (#423037), Officer Joseph D. Kearby (#420010), Officer
                     6      Jeremy Grannis (#421158), Officer Son D. Lam (#423026) and DOES 1 through
                     7      10 inclusive, as follows:
                     8                              VENUE AND JURISDICTION
                     9     2.    Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334,
                     10     and arises under 42 U.S.C. §§ 1983 and 1988. State law claims for relief are
                     11     within this Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
                     12     Venue is proper in this Court because the unlawful acts and practices alleged
PLC LAW GROUP, APC




                     13     herein occurred in the City of Huntington Beach, California, which is within this
                     14     judicial district pursuant to 28 U.S.C. § 1391.
                     15                                        PARTIES
                     16    3.    At all relevant times herein, PLAINTIFF Mathias Handrinos was and is a
                     17    resident of the State of California in the County of Orange.
                     18    4.    Defendant CITY OF HUNTINGTON BEACH (hereinafter referred to as
                     19    “COHB”) is, and at all times in this complaint was, an incorporated public entity
                     20    duly authorized and existing as such in and under the laws of the State of
                     21    California; and at all times herein mentioned, Defendant COHB possessed the
                     22    power and authority to adopt policies and prescribe rules, regulations and
                     23    practices affecting the operation of the HUNTINGTON BEACH POLICE
                     24    DEPARTMENT (hereinafter referred to as “HBPD”) and its tactics, methods,
                     25    practices, customs and usages.
                     26    5.    Defendant OFFICER PETER B. GLYNN (#423037) is, and at all times in
                     27    this complaint was, an individual employed by COHB and/or its subsidiaries as a
                     28    sergeant, acting within the course and scope of his employment and also within
                                                                    -2-
                                                                 COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 3 of 15 Page ID #:3




                     1     his actual and apparent authority as an officer of a public entity, COHB.
                     2     6.    Defendant OFFICER JOSEPH D. KEARBY (#420010) is, and at all times
                     3     in this complaint was, an individual employed by COHB and/or its subsidiaries as
                     4     a sergeant, acting within the course and scope of his employment and also within
                     5     his actual and apparent authority as an officer of a public entity, COHB.
                     6     7.    Defendant OFFICER JEREMY GRANNIS (#421158) is, and at all times in
                     7     this complaint was, an individual employed by COHB and/or its subsidiaries as a
                     8     sergeant, acting within the course and scope of his employment and also within
                     9     his actual and apparent authority as an officer of a public entity, COHB.
                     10    8.    Defendant OFFICER SON D. LAM (#423026) is, and at all times in this
                     11    complaint was, an individual employed by COHB and/or its subsidiaries as a
                     12    sergeant, acting within the course and scope of his employment and also within
PLC LAW GROUP, APC




                     13    his actual and apparent authority as an officer of a public entity, COHB.
                     14    9.    At all relevant times mentioned herein and material hereto, the Defendant
                     15    DOE Officers described below engaged in law enforcement as police officers,
                     16    sergeants, captains, lieutenants, and/or civilian employees, agents and
                     17    representatives of Defendant COHB, duly employed as police officers by the
                     18    HBPD, who acted in the course and scope of their employment at all times
                     19    relevant to the acts and omissions herein alleged.
                     20    10.   PLAINTIFF is informed and believes and thereon alleges that each of the
                     21    Defendants designated as a DOE are intentionally and negligently responsible in
                     22    some manner for the events and happenings herein referred to, and thereby
                     23    proximately caused injuries and damages as herein alleged. The true names and
                     24    capacities of DOES 1 through 10, inclusive, and each of them, are not now known
                     25    to PLAINTIFF who, therefore, sues said Defendants by such fictitious names.
                     26    PLAINTIFF will seek leave to amend this Complaint to show their true names and
                     27    capacities when same have been ascertained.
                     28    11.   Defendants, and each of them, acted under color of law and did the acts and
                                                                   -3-
                                                                COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 4 of 15 Page ID #:4




                     1     omissions hereinafter alleged in bad faith and with knowledge that their conduct
                     2     violated established and commonly understood substantive and procedural law.
                     3                          FACTS COMMON TO ALL COUNTS
                     4     12.   On or about February 16, 2018 at approximately 10:30 p.m., HBPD Officers
                     5     GLYNN and KEARBY exited their police vehicle and aggressively approached Mr.
                     6     Handrinos as he closed the trunk of his car in a parking lot, located at 16821
                     7     Algonquin Street in Huntington Beach, California, without a warrant, reasonable
                     8     suspicion or probable cause to believe that Mr. Handrinos, committed, was
                     9     committing or would commit a crime.
                     10    13.   Mr. Handrinos asked GLYNN and KEARBY why they approached, but the
                     11    officers ignored him.
                     12    14.   There were two passengers inside Mr. Handrinos’ car. KEARBY approached
PLC LAW GROUP, APC




                     13    the driver’s side of Mr. Handrinos’ car and peered through the rear window while
                     14    shining his flashlight inside.
                     15    15.   Seconds later, KEARBY rushed near GLYNN and Mr. Handrinos. KEARBY
                     16    and GLYNN forcefully grabbed Mr. Handrinos and slammed his body and head
                     17    against the trunk of his car.
                     18    16.   GLYNN twisted Mr. Handrinos’ right arm behind his back and handcuffed
                     19    his right wrist.
                     20    17.   Meanwhile KEARBY pushed Mr. Handrinos’ left elbow into the trunk of the
                     21    car while twisting and bending Mr. Handrinos’ left wrist. Then, using extreme force
                     22    and both of his hands, KEARBY bent Mr. Handrinos’ left wrist forward for several
                     23    seconds. As this happened, Mr. Handrinos’ cried out, “You’re hurting me…I’m not
                     24    resisting”
                     25    18.   Next, GLYNN pulled Mr. Handrinos towards the ground. Then, KEARBY
                     26    pulled on Mr. Handrinos’ pants, causing them to rip and publicly exposing Mr.
                     27    Handrinos’ butt.
                     28    19.   GLYNN and KEARBY tackled Mr. Handrinos to the concrete ground and
                                                                  -4-
                                                               COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 5 of 15 Page ID #:5




                     1     punched him.
                     2     20.   Next, GLYNN and KEARBY forcefully restrained Mr. Handrinos’ neck, in
                     3     an effort to render Mr. Handrinos’ unconscious.
                     4     21.   One of the officers said, “He’s got a needle.” While gasping for air, Mr.
                     5     Handrinos replied, “I don’t have a needle.”
                     6     22.   GLYNN and KEARBY continued applying extreme pressure to Mr.
                     7     Handrinos’ neck and body, in hopes he would pass out. Mr. Handrinos’ desperately
                     8     cried out, “I can’t breathe!”
                     9     23.   GRANNIS arrived on the scene and approached Mr. Handrinos’ car.
                     10    24.   KEARBY pulled Mr. Handrinos’ left arm above his head and behind his back.
                     11    Then, GLYNN and KEARBY violently pushed Mr. Handinos’ head towards the
                     12    ground and slapped Mr. Handrinos in his face.
PLC LAW GROUP, APC




                     13    25.   Despite Mr. Handrinos’ compliant and non-violent behavior, GLYNN and
                     14    KEARBY continued applying pressure to Mr. Handrinos’ neck. Mr. Handrinos
                     15    repeatedly cried out, “I’m not resisting…I have Asthma…I can’t breathe.”
                     16    26.   LAM arrived on the scene and approached Mr. Handrinos, GLYNN and
                     17    KEARBY. The officers ordered Mr. Handrinos to turn over onto his stomach. Mr.
                     18    Handrinos began turning over, but the officers pulled on Mr. Handrinos body and
                     19    forced him to lie on his back.
                     20    27.   LAM sat on Mr. Handrinos’ stomach and repeatedly struck Mr. Handrinos’
                     21    face with his elbows and fists. Then, LAM grabbed Mr. Handrinos by his neck from
                     22    behind and administered a choke hold.
                     23    28.   As LAM choked Mr. Handrinos, GLYNN pointed his Taser at Mr. Handrinos
                     24    lower body and deployed it. KEARBY yelled at GLYNN and LAM to keep going.
                     25    29.   Next, GLYNN pushed his Taser into Mr. Handrinos’ lower stomach and
                     26    deployed it.
                     27    30.   LAM continued to choke Mr. Handrinos, and eventually Mr. Handrinos lost
                     28    consciousness.
                                                                  -5-
                                                               COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 6 of 15 Page ID #:6




                     1     31.   With knowledge that their reports would be used by the Orange County
                     2     District Attorney’s (“DA”) office when deciding to bring charges against Mr.
                     3     Handrinos, the Defendant Officers then made false statements in their reports to
                     4     cover the fact that they violated Mr. Handrinos’ rights by using excessive force and
                     5     unlawful detaining him.
                     6     32.   GLYNN, KEARBY, GRANNIS and LAM falsely reported that Mr.
                     7     Handrinos was defiant and non-compliant with their orders.
                     8     33.   GLYNN and KEARBY falsely reported Mr. Handrinos possessed a
                     9     hypodermic needle on his person.
                     10    34.   Based on the Defendant Officers’ false statements within their reports, the DA
                     11    filed a misdemeanor charge against Mr. Handrinos for resisting arrest.
                     12    35.   On October 25, 2018, the charges against Mr. Handrinos were dismissed.
PLC LAW GROUP, APC




                     13    36.   As a result of the excessive force Defendant Officers applied against Mr.
                     14    Handrinos, Mr. Handrinos suffered extreme physical pain.
                     15    37.   In addition to the physical injuries, Mr. Handrinos suffered at the hands of
                     16    Defendant Officers, Mr. Handrinos also suffered a loss of liberty and emotional
                     17    trauma.
                     18    38.   Defendants COHB, GLYNN, KEARBY, GRANNIS, LAM and DOES 1
                     19    through 10, inclusive, owed to PLAINTIFF non-consensual duties set forth in
                     20    California Penal Code Sections 118.1 (false police report): 148.5 (false report of a
                     21    crime); 134 (preparing false evidence); 132 (offering false evidence); 127
                     22    (subordination of perjury); 137 (induce false testimony); 182(1) (conspiracy to
                     23    commit crime); 182(2) (conspiracy to obstruct justice); 832.5 (personnel
                     24    complaint investigations required); and Gov. Code § 1031 (duty to investigate
                     25    hires).
                     26   ///
                     27   ///
                     28   ///
                                                                   -6-
                                                                COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 7 of 15 Page ID #:7




                     1                               FIRST CAUSE OF ACTION
                     2                          EXCESSIVE FORCE – 42 U.S.C. § 1983
                     3           (Against GLYNN, KEARBY, LAM and DOES 1 through 10, inclusive)
                     4     39.    Plaintiff incorporates by reference each and every allegation and fact
                     5     contained in the preceding paragraphs of this complaint as though fully set forth
                     6     herein.
                     7     40.    This cause of action arises under Title 42 United States Code § 1983, wherein
                     8     Plaintiff seeks to redress deprivation under color of law a privilege or immunity
                     9     secured under the Fourth Amendment.
                     10    41.    As a result of the above described intentional acts and omissions of the
                     11    Defendant Officers, collectively and individually, Plaintiff's Fourth Amendment
                     12    constitutional right to be free from unreasonable searches and seizures, as applied
PLC LAW GROUP, APC




                     13    to state actors by the Fourteenth Amendment, was violated when:
                     14              a. KEARBY and GLYNN forcefully grabbed Mr. Handrinos and
                     15                  slammed his body and head against the trunk of his car, without
                     16                  probable cause or reasonable suspicion.
                     17              b. GLYNN twisted Mr. Handrinos’ right arm behind his back and
                     18                  handcuffed his right wrist.
                     19              c. KEARBY pushed Mr. Handrinos’ left elbow into the trunk of the car
                     20                  while twisting and bending Mr. Handrinos’ left wrist.
                     21              d. With extreme force, KEARBY used both of his hands to bend Mr.
                     22                  Handrinos’ left wrist forward for several seconds
                     23              e. GLYNN pulled Mr. Handrinos towards the ground.
                     24              f. KEARBY pulled on Mr. Handrinos’ pants, causing them to rip and
                     25                  publicly exposing Mr. Handrinos’ butt.
                     26              g. GLYNN and KEARBY tackled Mr. Handrinos to the concrete ground
                     27                  and punched him.
                     28              h. GLYNN and KEARBY forcefully restrained Mr. Handrinos’ neck, in
                                                                    -7-
                                                                 COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 8 of 15 Page ID #:8




                     1                  an effort to render Mr. Handrinos’ unconscious.
                     2              i. KEARBY pulled Mr. Handrinos’ left arm above his head and behind
                     3                  his back.
                     4              j. GLYNN and KEARBY violently pushed Mr. Handinos’ head towards
                     5                  the ground and slapped Mr. Handrinos in his face.
                     6              k. LAM sat on Mr. Handrinos’ stomach and repeatedly struck Mr.
                     7                  Handrinos’ face with his elbows and fists.
                     8              l. LAM grabbed Mr. Handrinos by his neck from behind and
                     9                  administered a choke hold.
                     10             m. GLYNN pointed his taser at Mr. Handrinos lower body and deployed
                     11                 it, as LAM choked Mr. Handrinos.
                     12             n. GLYNN pushed his Taser into Mr. Handrinos’ lower stomach and
PLC LAW GROUP, APC




                     13                 deployed it.
                     14             o. LAM continuously choked Mr. Handrinos, eventually causing Mr.
                     15                 Handrinos to lose consciousness.
                     16    42.   At no point did Mr. Handrinos pose a reasonable threat of violence or danger
                     17    to the Defendant Officers or to any other individual. Mr. Handrinos made no
                     18    aggressive movements, furtive actions, or physical movements that would have
                     19    suggested to any reasonable officer that Mr. Handrinos had the will or ability to
                     20    inflict substantial bodily harm against any individual.
                     21    43.   Additionally, at no point during the incident did Mr. Handrinos show any sign
                     22    of resisting the Defendant Officers. In fact, in an effort to stop the brutal assault
                     23    against him, Mr. Handrinos pleaded to Defendant Officers, “I’m not resisting.”
                     24    Moreover, body camera footage reveals that when Defendant Officers demanded
                     25    Mr. Handrinos turn over onto his stomach, Mr. Handrinos complied; but, the
                     26    officers pulled on Mr. Handrinos body and forced him to lie on his back.
                     27    Immediately after, LAM sat on Mr. Handrinos’ stomach and repeatedly struck Mr.
                     28    Handrinos’ face with his elbows and fists.
                                                                   -8-
                                                                COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 9 of 15 Page ID #:9




                     1     44.   As a direct and proximate result of the aforementioned wrongful acts of
                     2     Defendants, individually and as peace officers, Mr. Handrinos sustained and
                     3     incurred damages for physical injuries, emotional injury and pain, mental anguish,
                     4     suffering, humiliation, embarrassment, as well as harm to his reputation in the
                     5     community.
                     6     45.   The conduct of the Defendant Officers was willful, wanton, malicious, and
                     7     done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     8     warrants the imposition of exemplary and punitive damages.
                     9     46.   As a result of the conduct of Defendant Officers, they are liable for Plaintiff's
                     10    injuries, either because they were integral participants in the use of excessive force,
                     11    or because they failed to intervene to prevent these violations.
                     12    47.   Accordingly, Defendant Officers are each liable to Plaintiff for compensatory
PLC LAW GROUP, APC




                     13    and punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs
                     14    under this claim.
                     15                             SECOND CAUSE OF ACTION
                     16                    UNLAWFUL DETENTION – 42 U.S.C. § 1983
                     17           (Against GLYNN, KEARBY and DOES 1 through 10, inclusive)
                     18    48.   Plaintiff incorporates by reference each and every allegation and fact
                     19    contained in the preceding paragraphs of this complaint as though fully set forth
                     20    herein.
                     21    49.   This cause of action arises under Title 42 United States Code § 1983, wherein
                     22    Plaintiff seeks to redress deprivation under color of law a privilege or immunity
                     23    secured under the Fourth Amendment.
                     24    50.   As a result of the above described intentional acts and omissions of the
                     25    Defendant Officers, collectively and individually, Plaintiff's Fourth Amendment
                     26    constitutional right to be free from unreasonable searches and seizures, as applied
                     27    to state actors by the Fourteenth Amendment, was violated when:
                     28          a. GLYNN and KEARBY unlawfully stopped and detained Mr. Handrinos,
                                                                    -9-
                                                                 COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 10 of 15 Page ID #:10




                     1            without a warrant, reasonable suspicion or probable cause to believe Mr.
                     2            Handrinos committed, was committing or would commit a crime.
                     3      51.   The conduct of the Defendant Officers was willful, wanton, malicious and
                     4      done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     5      warrants the imposition of exemplary and punitive damages as to Defendant
                     6      Officers.
                     7      52.   As a result of the conduct of Defendant Officers, they are liable for Plaintiff's
                     8      injuries, either because they were integral participants in the unlawful detention and
                     9      arrest, or because they failed to intervene to prevent these violations.
                     10     53.   Accordingly, Defendant Officers are each liable to Plaintiff for compensatory
                     11     and punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs
                     12     under this claim.
PLC LAW GROUP, APC




                     13                               THIRD CAUSE OF ACTION
                     14                   MALICIOUS PROSECUTION – 42 U.S.C. § 1983
                     15                      (Against GLYNN, KEARBY, GRANNIS, LAM and
                     16                               DOES 1 through 10, inclusive)
                     17    54.    Plaintiff incorporates by reference each and every allegation and fact
                     18    contained in the preceding paragraphs of this complaint as though fully set forth
                     19    herein.
                     20    55.    GLYNN, KEARBY, GRANNIS and LAM while acting under color of law,
                     21    deprived Plaintiff of his civil rights, more particularly, his right to be free from
                     22    malicious prosecution.
                     23    56.    GLYNN, KEARBY, GRANNIS and LAM contributed to, caused, and/or
                     24    initiated a criminal prosecution against Plaintiff with malice and/or with the purpose
                     25    of depriving him of his constitutional rights. GLYNN, KEARBY, GRANNIS and
                     26    LAM did not have probable cause to arrest or to prosecute Mr. Handrinos for
                     27    resisting arrest, and initiated prosecution for the purpose of evading civil liability.
                     28    The prosecution ultimately terminated in Mr. Handrinos’ favor, with a dismissal of
                                                                     -10-
                                                                  COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 11 of 15 Page ID #:11




                     1     the resisting arrest charge. GLYNN, KEARBY, GRANNIS and LAM knew or
                     2     should have known there was no probable cause to believe Mr. Handrinos was guilty
                     3     of resisting arrest.
                     4     57.    Plaintiff brings this action under federal law. The constitutional source
                     5     against malicious prosecution is primarily the due process clause of the Fourteenth
                     6     Amendment, and Plaintiff’s due process rights were violated by the conduct alleged
                     7     herein. Plaintiff brings this claim as both a procedural and substantive due process
                     8     violation. To the extent that any court were to conclude that the source of Plaintiff’s
                     9     right to be free from malicious prosecution is any constitutional source other than
                     10    due process (such as the Fourth Amendment or Sixth Amendment right to a fair
                     11    trial), this claim is brought on those bases as well.
                     12    58.    As a result of Defendant Officers’ malicious prosecution of Plaintiff, Mr.
PLC LAW GROUP, APC




                     13    Handrinos has suffered loss of liberty. In addition, Mr. Handrinos has suffered and
                     14    may continue to suffer severe physical injuries, emotional trauma and extreme
                     15    mental distress.
                     16    59.    The conduct of GLYNN, KEARBY, GRANNIS and LAM was willful,
                     17    wanton, malicious, and done with an evil motive and intent and a reckless disregard
                     18    for the rights and safety of Plaintiff and therefore warrants the imposition of
                     19    exemplary and punitive damages against him.
                     20    60.    Plaintiff brings this claim individually and seeks general and special damages,
                     21    in an amount to be determined at trial. Plaintiff also seeks reasonable costs and
                     22    attorneys’ fees under 42 U.S.C. § 1988.
                     23                              FOURTH CAUSE OF ACTION
                     24                       MUNICIPAL LIABILITY – 42 U.S.C. § 1983
                     25                                (Against Defendant COHB)
                     26     61.   Plaintiff incorporates by reference each and every allegation and fact
                     27     contained in the preceding paragraphs of this complaint as though fully set forth
                     28     herein.
                                                                     -11-
                                                                  COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 12 of 15 Page ID #:12




                     1      62.   Defendant COHB is and at all times herein mentioned, has been a public entity
                     2      duly authorized and existing as such in and under the laws of the State of California.
                     3      At all times herein mentioned, Defendant COHB possessed the power and authority
                     4      to adopt policies and prescribe rules, regulations and practices affecting the
                     5      operation of the HBPD officers and their tactics, methods, practices, customs and
                     6      usages.
                     7      63.   At all times herein mentioned, Defendant Officers and each of them, were
                     8      employees acting under the direction and control of the COHB, who knowingly and
                     9      intentionally promulgated, maintained, applied, and enforced the continuation of
                     10     policies, customs, practices and usages in violation of the Fourth and Fourteenth
                     11     Amendments to the United States Constitution. Such customs, policies, practices
                     12     and usages at all times herein mentioned, required and encouraged the employment,
PLC LAW GROUP, APC




                     13     deployment and retention of persons as peace officers who have demonstrated their
                     14     brutality, dishonesty, and numerous other serious abuses of their powers as peace
                     15     deputies employed by the COHB.
                     16     64.   The unconstitutional policies, practices or customs promulgated, sanctioned
                     17     or tolerated by Defendant COHB include, but are not limited to:
                     18           a.     Defendant COHB had knowledge, prior to and since this incident, of
                     19      similar allegations of wrongful and unlawful battery, improper tactics, and abuse
                     20      of discretion by HBPD employees, including the individual Defendant Officers
                     21      herein, and refused, with deliberate indifference, to enforce established
                     22      administrative procedures to ensure public safety, protection of citizens’ rights and
                     23      the Plaintiff’s liberty interests;
                     24           b.     Defendant COHB refused to adequately discipline individual
                     25      employees found to have committed similar acts of negligence and excessive force;
                     26           c.     Defendant COHB refused to competently and impartially investigate
                     27      allegations of abuse and misconduct alleged to have been committed by HBPD
                     28      employees;
                                                                     -12-
                                                                  COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 13 of 15 Page ID #:13




                     1            d.    Defendant COHB failed to adequately supervise the actions of
                     2       employees under its control;
                     3            e.    Defendant COHB failed to adequately train its officers so as to avoid
                     4       constitutional violations;
                     5            f.    Defendant COHB tacitly condones and encourages a conspiracy of
                     6       silence among its employees for the purpose of concealing and furthering wrongful
                     7       and illegal conduct;
                     8            g.    Defendant COHB tacitly condones and encourages use of excessive
                     9       force on citizens;
                     10           h.    Defendant COHB fostered and encouraged an atmosphere of
                     11      lawlessness, abuse and misconduct, which by February 16, 2018, and thereafter,
                     12      represented the unconstitutional policies, practices and customs of the COHB.
PLC LAW GROUP, APC




                     13     65.   The following are a list of incidents exemplifying the aforementioned policies,
                     14     customs, practices and usages of Defendant COHB:
                     15           a. On December 7, 2018, Mr. Maliek Rosier filed a lawsuit against COHB
                     16           and its officers alleging excessive force, unlawful detainment, unlawful
                     17           custom and practice, battery, negligence, intentional infliction of emotion
                     18           distress and violation of the Bane Act. The lawsuit alleged the officers
                     19           confronted Mr. Rosier, handcuffed him and put him in a choke hold that
                     20           caused him to lose consciousness.
                     21           c. On April 24, 2017 2014, Mr. Stephan Shay and Mr. Nathan Shay filed a
                     22           lawsuit against COHB and its officers alleging excessive force, failure to
                     23           prevent excessive force, unlawful custom and practice, unlawful detainment,
                     24           and unlawful search, among other claims.
                     25           d. In December 2019, a three-judge federal appeals panel decided there is
                     26           enough evidence to warrant a trial in a civil case against two Huntington
                     27           Beach police officers involved in the fatal shooting of a man at a local sports
                     28           park in 2017 and remanded claims of battery and negligence to a lower court,
                                                                    -13-
                                                                 COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 14 of 15 Page ID #:14




                     1                 according to media reports.
                     2      66.        The decisions of Defendant Officers to brutally batter Mr. Handrinos for no
                     3      conceivably valid reason represents a larger systemic issue of predatory policing
                     4      and a culture among HBPD that encourages violence.
                     5      67.        By reason of the aforesaid policies, customs, practices and usages, Mr.
                     6      Handrinos’ rights under the Fourth and Fourteenth Amendments of the United
                     7      States Constitution were violated.
                     8      68.        On information and belief, not one of the Defendant Officers involved in the
                     9      aforementioned incident has been reprimanded or sanctioned by Defendant COHB
                     10     or HBPD for their actions against Mr. Handrinos.
                     11     69.        On information and belief, the extreme escalation of a stop into a violent
                     12     attack was ratified by Defendant COHB and HBPD by failing to discipline any
PLC LAW GROUP, APC




                     13     officer involved or modify training to address this type of situation in the future.
                     14     70.        Defendant COHB has acted with deliberate indifference to Mr. Handrinos’
                     15     constitutional rights. As a proximate result of these acts, Mr. Handrinos’
                     16     constitutional rights have been violated, causing him to suffer physical injuries,
                     17     emotional injury and pain, mental anguish, suffering, humiliation, and
                     18     embarrassment.
                     19     71.        Plaintiff also seeks attorney fees under this claim pursuant to 42 U.S.C. §
                     20     1988.
                     21                                               PRAYER
                     22    WHEREFORE, PLAINTIFF requests entry of judgment in his favor and against
                     23    Defendants as follows:
                     24           1.      For compensatory (or general) damages, including pain and suffering, in
                     25                   an amount exceeding the minimum jurisdictional requirement of this

                     26
                                          Court according to proof;

                     27
                                  2.      For special damages according to proof;

                     28
                                  3.      For punitive damages as provided by federal and state law, in an amount
                                                                         -14-
                                                                      COMPLAINT
                          Case 8:20-cv-01206-CJC-DFM Document 1 Filed 07/07/20 Page 15 of 15 Page ID #:15




                     1                 to be proved against each individual Defendant;
                     2         4.      For prejudgment interest;
                     3         5.      For attorney’s fees pursuant to 42 U.S.C. § 1983 & California Civil Code
                     4                 § 52.1 (h);
                     5         6.      For reasonable costs of this suit incurred herein;

                     6
                               7.      For such other and further relief as the Court may deem just, proper and

                     7
                                       appropriate.

                     8
                           Dated: July 7, 2020                             PLC LAW GROUP, APC
                     9

                     10
                                                                           /s/Na’Shaun L. Neal
                     11                                                    __________________________________
                                                                           Peter L. Carr, IV
                     12                                                    Na’Shaun L. Neal
PLC LAW GROUP, APC




                     13                                                    Attorneys for Plaintiff Mathias
                                                                           Handrinos
                     14

                     15

                     16                                DEMAND FOR JURY TRIAL
                     17             PLAINTIFF hereby respectfully demands a trial by jury on all issues and
                     18    claims.
                     19

                     20    Dated: July 7, 2020                             PLC LAW GROUP, APC
                     21
                                                                           /s/Na’Shaun L. Neal
                     22                                                    __________________________________

                     23
                                                                           Peter L. Carr, IV
                                                                           Na’Shaun L. Neal
                     24                                                    Attorneys for Plaintiff Mathias
                     25                                                    Handrinos

                     26

                     27

                     28

                                                                      -15-
                                                                   COMPLAINT
